—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered December 16, 1997, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, attempted assault in the first degree, attempted assault in the second degree, reckless endangerment in the first degree, and criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence.
*608Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.